  Case 4:16-cv-00151-A Document 246 Filed 08/10/21   Page 1 of 1 PageID 9862

                                                      -~,,~~~,~t~S~1J·1~:rn ic-T C:0L;·1~T - ·   ~

                 IN THE UNITED STATES DISTRICT        O'frf<:!J;1".l ![R'i DlSTRJCT OF TEXAS
                      NORTHERN DISTRICT OF TEXA                      Tifl__F:
                          FORT WORTH DIVISION
                                                               [ __ ~uG_J o 2021      j
                                                        CLERl(, U.S. DISTRICT COURT
SALVADORA ORTIZ AND THOMAS           §
SCOTT, ON BEHALF OF THEMSELVES       §
AND ALL OTHERS SIMILARLY             §
SITUATED,                            §
                                     §
           Plaintiffs,               §
                                     §
vs.                                  §    NO. 4:16-CV-151-A
                                     §
AMERICAN AIRLINES, INC.,             §
ET AL.,                              §
                                     §
           Defendants.               §




                                  ORDER

      In accordance with the mandate of the United States Court

of Appeals for the Fifth Circuit,

      The court ORDERS that the claims of plaintiffs, Salvadora

Ortiz and Thomas Scott, on behalf of themselves and all others

similarly situated, against defendant American Airlines Federal

Credit Union be, and are hereby, dismissed for lack of

jurisdiction.

      SIGNED August 10, 2021.




                                                              rict Judge
